Citation Nr: 0930671	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-34 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant's net worth is excessive for the 
receipt of death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran had active service 
from March 1941 to October 1945.  The appellant is the 
Veteran's surviving spouse.    

This matter arises from an administrative decision of January 
2006, whereby the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO) determined that the 
appellant's net worth was excessive for receipt of death 
pension benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant in this case contends that she is entitled to 
death pension benefits based on the need for aid and 
attendance of another person.  In January 2006, the RO issued 
an administrative decision in which it denied the appellant's 
claim of entitlement to death pension benefits.  See January 
2006 Corpus of Estate Determination.  In particular, the RO 
found that the appellant's net worth was excessive and thus, 
a bar to entitlement to death pension benefits under the 
applicable regulations.  The appellant was notified of this 
decision and timely perfected an appeal.

Under the applicable criteria, pension payable to a surviving 
spouse shall be denied or discontinued when the corpus of the 
estate of the Veteran or, if the Veteran has a spouse, the 
corpus of the estate of the surviving spouse is such that 
under all the circumstances, including consideration of the 
surviving spouse's income and the income of any child for 
whom the surviving spouse is receiving pension, it is 
reasonable that some part of the corpus of the surviving 
spouse's estate be consumed for the surviving spouse's 
maintenance.  38 U.S.C.A. § 1543(a)(1) (West 2002); 38 C.F.R. 
§ 3.274(c) (2008).

The terms "corpus of estate" and "net worth" mean the market 
value, less mortgages or other encumbrances, of all real and 
personal property owned by the appellant, except the 
appellant's dwelling (single family unit), including a 
reasonable lot area and personal effects suitable to and 
consistent with the appellant's reasonable mode of life.  38 
C.F.R. § 3.275(b) (2008).  

In determining whether some part of the combined estate will 
be consumed for the appellant's maintenance, consideration 
will be given to the amount of the appellant's income 
together with the following:  whether the property can be 
readily converted into cash at no substantial sacrifice; life 
expectancy; number of dependents; and potential rate of 
depletion, including unusual medical expenses for the 
appellant and her dependents.  38 C.F.R. § 3.275(d).  

These requirements are central in the concept of the pension 
program, which is intended to aid claimants who are unable to 
provide themselves with the basic necessities.  Consideration 
of the abovementioned factors is necessary since it is 
inconsistent with the pension program to allow claimants to 
collect a pension while simultaneously retaining a sizable 
estate.  The Board recognizes that the guidelines set forth 
above are just that; there are no precise determinants for 
assessing what size estate precludes payment of pension 
benefits.

The most recent corpus of estate determination conducted in 
January 2006 revealed that the appellant had assets totaling 
$70,000.  The entire amount of these assets consisted of bank 
deposits.  It was further noted that her monthly income was 
$1,666.  This amount included $1,628.50 in Social Security 
benefits; and $37.50 in interest and dividends.  The 
appellant's monthly expenses were approximately $1,678.  This 
amount included $1,590 for shelter; and $88.50 for medical 
expenses.  These figures corresponded to an annual net loss 
of approximately $150.  

The appellant's representative submitted an informal hearing 
presentation (IHP) in connection with this claim in July 
2009.  Specifically, the representative requested that this 
claim be remanded for additional evidentiary development 
given (1) the amount of time that has passed since the 
initial corpus of estate determination; and (2) the 
appellant's assertions that her current financial 
circumstances differ from those reported at the time of the 
initial application for death pension benefits.  The 
appellant asserted in both the notice of disagreement of 
January 2006 and the substantive appeal of September 2006 
that her assets at those times were well under $80,000.  

Thus, the RO should contact the appellant and request that 
she (or her guardian/custodian) provide, or authorize VA to 
obtain, any and all information pertaining to the value of 
the appellant's assets, her monthly income, her monthly 
expenses, and her age.  After the above development is 
completed, the RO should undertake any other appropriate 
development deemed necessary, to include issuing another 
corpus of estate determination.  The RO should subsequently 
readjudicate the appellant's claim following completion of 
the requested development.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should contact the appellant 
and request that she provide, or authorize 
VA to obtain any and all information 
pertaining to the value of the appellant's 
assets, her monthly income, and her 
monthly expenses from 2006 to the present.  

2.  After the above development is 
completed, the RO should undertake any 
other appropriate development deemed 
necessary, to include issuing another 
corpus of estate determination.  	
  
3.  Thereafter, the RO should readjudicate 
the appellant's claim.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



